DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 8 step ST44 the word “correction” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2009/0316010 A1).

Regarding claim 1, Nomura discloses 
A blur correction device (200, 500, 300; fig. 1) comprising:
a processor (200, 500); and
a memory (300; fig. 1) that is built into or coupled to the processor,
wherein the processor:
acquires an amount of blur correction used to correct blurring of an image obtaining by imaging of an imaging element, during exposure for one frame in the imaging element (Detection and correction of blur is carried out throughout exposure as shown in fig. 13), and
corrects the blurring by performing image processing, based on a most recently acquired amount of blur correction, on an unfinished image that is the image less than one frame that is being read from the imaging element 

Regarding claim 6, Nomura discloses everything claimed as applied above (see claim 1), in addition, Nomura discloses, wherein the processor acquires the amount of blur correction during exposure of a specific line in a period in which exposure corresponding to the unfinished image is performed (As shown in fig. 12B, the blur correction amount is acquired for various lines in the image.). 

Regarding claim 7, Nomura discloses everything claimed as applied above (see claim 1), in addition, Nomura discloses, wherein the processor acquires the amount of blur correction at a time, during the exposure of the first frame, earlier than a start point of reading the image from the imaging element (Blur correction is acquired all throughout exposure.  As image signals must be exposed prior to readout, it is inherent that the blur correction amount is acquired before readout starts; fig. 13).

Regarding claim 8, Nomura discloses 
A blur correction device (200, 300, 500; fig. 1) comprising: 
a processor (200, 500); and 
a memory (300) that is built into or coupled to the processor, 
wherein the processor 
acquires an amount of blur correction used to correct blurring of an image obtained by imaging of an imaging element, during exposure for one frame in the imaging element (Detection and correction of blur is carried out throughout exposure as shown in fig. 13), and 
corrects the blurring in a first correction mode or a second correction mode (This requires only one or the other, not both.  Therefore, the correction mode used by Nomura can be considered the second correction mode.), 
the first correction mode is a correction mode for correcting the blurring by performing image processing based on the amount of blur correction acquired during the exposure which is required to obtain the correction target image, on a correction target image that is an image for one frame included in a moving image obtained by imaging of an imaging element (As the claim only requires one of the first and second correction modes, this is not required by the claim.), and 
the second correction mode is a correction mode for correcting the blurring by performing the image processing based on a most recently acquired amount of blur correction, on an unfinished image that is the image less than one frame that is being read from the imaging element (Correction is carried out before the image is completely exposed as shown in fig. 13.  Therefore, correction is carried out on an unfinished image less than one frame as claimed.).
 


Regarding claim 10, Nomura discloses everything claimed as applied above (see claim 8).  Claim 10 is a contingency limitation that is contingent on a case where a live view is displayed.  As a live view is never displayed in Nomura, the limitations of this claim are not required.

Regarding claim 11, Nomura discloses everything claimed as applied above (see claim 8), in addition, Nomura discloses, wherein the processor (200, 500; fig. 1) corrects the blurring in a correction mode, which is determined in accordance with a reading start timing of starting reading of the image from the imaging element and an acquisition timing of the amount of blur correction, in the first correction mode and the second correction mode (The point t shown in fig. 13 is shown as a position when blur is detected and then subsequently corrected; [0124]). 
 
Regarding claim 13, Nomura discloses everything claimed as applied above (see claim 8).  Claim 13 is a contingency limitation that is contingent on a case where a moving image is transmitted to an external device.  As this case does not occur in Nomura, the limitation is not required.

An imaging apparatus (10) comprising:
the blur correction device according to claim 1; and
the imaging element (103). 

Regarding claim 15, Nomura discloses everything claimed as applied above (see claim 14), in addition, Nomura discloses, A monitoring system (10; fig. 1) comprising:
the imaging apparatus according to claim 14 (10; fig. 1); and
a controller (200) that performs at least one of control for displaying a corrected image obtained by causing a processor to correct blurring on a display or control for storing the corrected image in a storage device (300; [0041]). 

Regarding claim 16, Nomura discloses everything claimed as applied above (see claim 8), in addition, Nomura discloses, An imaging apparatus (10) comprising:
the blur correction device according to claim 8; and
the imaging element (103). 

Regarding claim 17, Nomura discloses everything claimed as applied above (see claim 16), in addition, Nomura discloses, A monitoring system (10; fig. 1) comprising:
the imaging apparatus according to claim 16 (10; fig. 1); and
a controller (200) that performs at least one of control for displaying a corrected image obtained by causing a processor to correct blurring on a display or control for storing the corrected image in a storage device (300; [0041]). 


	Regarding claim 18, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).  Paragraph [0167]-[0168] states that the processes described in Nomura can be carried out on software installed on a ROM.

	Regarding claim 19, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated above (see claim 8).  Paragraph [0167]-[0168] states that the processes described in Nomura can be carried out on software installed on a ROM.

Allowable Subject Matter
Claims 2-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to disclose that the processor corrects the blurring by performing the image processing on the unfinished image stored in the memory.


Regarding claim 4, the prior art of record fails to disclose correcting the blurring by performing the image processing based on the amount of blur correction acquired during exposure between the first reading period and the second reading period on the unfinished image of the subsequent frame.

Regarding claim 12, the prior art of record fails to disclose correcting blurring in the first mode when acquisition timing is before the reading start timing and correcting blurring in the second mode when acquisition timing is later than the reading start timing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US 2017/0026558 A1) teaches determining a blur amount in different portions of an image during exposure (fig. 10).

Katz et al. (US 2017/0187961 A1) teaches determining a blur amount for each row and adjusting the frame accordingly (fig. 5).

Vitsnudel et al. (US 2008/0095459 A1) teaches performing a blur correction on an image before a full image is captured ([0040]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/26/2022